Citation Nr: 1800184	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  11-12 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

2.  Entitlement to a rating in excess of ten percent for a left ankle disorder.

3.  Entitlement to a rating in excess of ten percent for a right knee disorder.

4.  Entitlement to a rating in excess of ten percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984, from August 1984 to August 1988, and from April 1989 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In August 2017, the Board remanded the appeal for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

The Veteran testified at an October 2017 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

During the October 2017 videoconference hearing, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

Although part of the Veteran's claim was initially limited to the question of entitlement to service connection for PTSD, the medical evidence reflects additional diagnoses of anxiety disorder and depression.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  August 2010 VA treatment records reflect a diagnosis of depression and anxiety disorder.  During his June 2013 VA examination, he was diagnosed only with anxiety disorder.  Since that time, he has additionally been diagnosed with PTSD.  See August 2013 VA Treatment Records.

During the June 2013 VA examination, the examiner indicated that one of the Veteran's reported in-service stressors was adequate to satisfy criterion A of a PTSD diagnosis, but other criteria were not met.  The examiner noted a diagnosis of anxiety disorder, but did not provide an opinion regarding whether that diagnosis was etiologically related to service.  In this case, the AOJ has not considered whether the Veteran is entitled service connection for an anxiety disorder and/or depression.  The Board finds that AOJ should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The June 2013 VA examiner also determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner indicated that one of the Veteran's in-service stressors was adequate to satisfy criterion A of a PTSD diagnosis, but other criteria were not met.  The Board notes that the Veteran now has a diagnosis of PTSD.  See August 2013 VA Treatment Records.  The Board also notes this appeal was certified to the Board in August 2015 and the standards of the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) apply in this case.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (adopting DSM-5 effective March 19, 2015 which does not apply to claims certified for appeal to the Board on or before August 4, 2014 even if subsequently remanded).  An additional VA examination, therefore, should be completed in accordance with DSM-5 standards.

Additionally, the Veteran seeks increased ratings for his service-connected left ankle, right knee, and left knee disorders.  The Veteran last underwent VA examinations for these disorders in September 2008, and he submitted disability benefit questionnaires in October 2017.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  These issues are therefore remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.

In addition, the Veteran reported experiencing flare-ups of these disorders in the October 2017 disability benefit questionnaires.  However, the physician did not describe motion loss during a flare of disability as the Veteran did not have a flare at the time of examination.  These examination reports must be returned as inadequate for rating purposes pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file VA treatment records since May 2017.

2.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination regarding the nature and etiology of any diagnosed PTSD and acquired psychiatric disorders, including depression and anxiety disorder.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, including PTSD, depression, and anxiety disorder, occurred in or is otherwise etiologically related to the Veteran's military service.  The examiner should reconcile the VA treatment records reflecting a diagnosis of PTSD with the VA examinations indicating he did not meet the diagnostic criteria.  See, e.g., August 2013 VA Treatment Records; June 2013 VA Examinations.

With respect to PTSD, the examiner should determine whether diagnostic criteria to support a diagnosis of PTSD have been satisfied.

The examiner is advised that the Veteran should be evaluated under DSM-5 criteria.  A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, schedule the Veteran for a VA examination to address the current severity of his left ankle disorder and his right and left knee disorders.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.
 
The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the left forearm disorder.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing on both knees and ankles in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any benefit is not granted in full, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

